NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 06a0096n.06
                           Filed: February 7, 2006

                                             No. 05-3107

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT


UNITED STATES OF AMERICA,                          )
                                                   )
       Plaintiff-Appellee,                         )
                                                   )    ON APPEAL FROM THE UNITED
v.                                                 )    STATES DISTRICT COURT FOR THE
                                                   )    SOUTHERN DISTRICT OF OHIO
RICKY COOPER,                                      )
                                                   )
       Defendant-Appellant.                        )



       Before: KENNEDY, COOK, and GRIFFIN, Circuit Judges.


       PER CURIAM. Ricky Cooper appeals the district court’s order denying his demand for

discovery and motion for a new trial under Federal Rule of Criminal Procedure 33. After hearing

oral argument and reviewing the record, the parties’ briefs, and the applicable law, this Court

determines that no jurisprudential purpose would be served by a panel opinion and affirms the

district court’s decision for the reasons stated in that court’s opinion.


       The Court also declines to review Cooper’s claim that he is entitled to re-sentencing in light

of United States v. Booker, 543 U.S. 220 (2005), as he failed to raise the claim in the motion that is

the subject of this appeal. Had Cooper raised the claim before the district court, it would have been

foreclosed by Humphress v. United States, 398 F.3d 855, 860 (6th Cir. 2005), because “Booker’s

rule does not apply retroactively in collateral proceedings.”